748



                              OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS

                                                      AUSTIN




                     ffonorable Oaorgs II, shhepgard
                     Ccmptrollsr of mbllo Aooounta
                     Austin, Texas

                     beat islrr




                                                                               september 19.
                                                                               at .8a to whether
                                                                              , ~QIlXWl’8 AMO-
                                                                          awin& olrouwtanooa:
. .:;:.::?:::::.~>
                                                                        with R local radio
                                                                       of the theatre on a
                                                                  mot ammf    to varrous
                                                                   rram the radio etaticz
                                                                  lonoer Any patron who de-




                     whole,  v&umo   0r .the vight   or wronqw contest are not an-
                     A0~0e6  UAtil thb rOliOWfttg &Z    E&htg  but’s Wintier Ned ILOt
                     be prsaant at that time tt~ reaeive hle nioney. Hs my recolvo
                     it by oalling at the box offloe at any tlzmzBI
                                                                      74%


Iionomble Gaoraa t?, Sheppard, Page 2



          Article 70411 of Varnon*o Anmatatad       civil Statutes,
roado in pwt  as follow81

          *(aI Lvcry pereon, rirm, or aorporation ocn-
     4uuting a thaatrs, plaoa 0r fmusacent, or any busi-
     noes enterprlso  in connaotlon with the opsmtion
     or which a prize in the rorm or mney cr aonethw
     of value is orrored or tl;Lvonto one or more patrone
     0r such tipstre, glaoo 0r amscnant,     or bu5~006
     entsrprls6, and not given to all patrons thoreof
     paying the sma charge for any certain s8rvia0,
     oorm3dlty, or mtertaQuz8nt,    ahall mako a verified
     mnth&y   report 03 the twenty-rirth da% 0r oaoh month
     to the Comptroller  or ilrbllo kooo'unta oi the State
     Or TeXfUI, showing th0 eioOU&t Of Waney 00 giVOII in
     prizes, and the value or all prizea or awardr00
     &vsn in ooanmeatloa.Wlth euoh tusinoot Curinn&the
     next preoedlnjj month.

           “(b)    There is-‘hsreby levied a tax ecua& to
     twenty per oen8 (20$) or tbo value or all ouoh
     money, prizes, and aWarda given in conmotlon         with
     the Operation or saoh and all or the 0mgoing
     bualnssr enterprlaea,awl at the time of natrlag         the
     report to the c;oqtroller 0r FublfO noaounts, the
     owner or ogsrator or any euoh buafneso shall pf~y
     to the state Trsasurorsuch tax upon t&a total
     arasuat or mxkoy    prizea, and awards so given durbg
     the nsrt prsocdina clunth. The tax horoin levied
     aheLl be a Joint llablllty of the 0~501: and OpWatOr
     Or SiiCh buslaees and, In the event any parsan 8Ll-
     @gdd in any bu&ebie operated in the mmmr            here-
     Inabove    mntiamd   shall fall or refuse to pay aald
     tax 011 or barora the twenty-firth 4ay or eaah mnth,
     he shall forfcait   to the Gtato of Texas not leas i
     than ‘Iwttntprm     Iollars   (&!6)  nor aore t?ti one
     uun6red Gollars ($aOO) for each violation, olld
     eaah 40~'s dellnquenoy aball oonstituto a aa arato
     orrcnoe. The State of Tsta8 shall hn~e a pr i or
     lien for all Colkquent       taxes and penalties Oh all
     property u5ad by the       ownor or operator  of my   auoh
     business, ah4 the Attorney Donera         0r the Stata 0r
     foxas nay file ault ror the oolleotlon of such tax
     and panrrltloe in any Urtriot Ovurt or Travis
     County, TCxma, ma for the foreclosum          or such
     lion, any may onjoin the operation o< any such
     busfnese uIIti1 WOh tax is I;oia,w
                                                                     X50


 fionorable   George   II.   iihappard, Pa&e 3



           fn Oglnion Ho. C-1902 this dagartc;ent hsd before
 It for csnalderstion a theatre aCvsrtisIAg achama almilor to
 the well-kaoim “bank nlght” and we held that the prlza tax
 lmled by r5rtlole 70471 had mtured thereon. Zhat wa said
 In that opiaioa la opplIoaLl6 here:

              ‘Two aaaentlal facts whioh mat exist to render
        this tax otntute operative on any foot altuetion
        are8   (1) a   17s mxit ba mered   or riven away In
        oonnaotlon w rth t&a operation or a thaatre, 3laoe
        oi tmusenent or business; (2) 'he prize ust    be
        ofrarad or given to 0118 or mars patrons tharaor
        anti not &en   to all patron5 who have -aId the aalob
        oharg8 ror tha entartaU3aAt.

              *The. ilrst aseontlal 1s eatInfI8d radar the
        raots as &v4h~ Aal;ely, a grlze in ormad     or given
        fs OOMWtlOIl    with the ogaration Or B thaatra.

             *The MOOAd esaaAtlal ia likeuiee satlsrlad
        Ln that thera lni~araa in the ttiota, as ;jraBantad
        to us, tho .~raaenoe or tLose in the thaatra at the
        t&z6 the prlza la offarad and civen, ilhoIUSYOpaaid
        an aemlssion okargo, who are adclittadly patrons 0r
        tha thaatra, and who are srfored and if&y 58 &ven
        the pizza, rhIoh, when glvau, will xot hava bean
        &van to all patrons \sho haye finld the s-o ohfirlja
        ror the sAtertalAiznt.*

           WhIla wa ara not passing upon the Cueetlon or whether
 or cot the 0;laratIon or the plan 0s described oonatltutaa 6
 lottery under Xrtlola 634 0r trrePannl Ccdo of Texas   it la our
 o~lnlon and you are rasgcotfully advlaac that  the &e     tax
 levlaa by Artiola 70171, Farnon’s AAnnotated Civil Gtatutas, Is
 applioabla to %Aie theatra advertiaiA& sohena denor+bsd herein.

                                                 Very truly ;Joura




, JPz33tdb


                 ATTORNEY GENERAL OF Tiz;US